Title: To Thomas Jefferson from Nathaniel Cutting, 5 March 1790
From: Cutting, Nathaniel
To: Jefferson, Thomas


At sea, Latt. 7° 40’ north, Long. 13° West from London, 5 Mch. 1790. Hopes TJ arrived safely, found affairs there to his wishes, and “duly received the cordial congratulations of a grateful Country.”—Soon after seeing TJ off at Cowes, he left Le Havre on a long voyage “rather… of observation than immediate emolument.” In two years at Le Havre he found “the general intercourse between that City and my native Country … not so uniform, or so reciprocally pleasing and advantageous to the parties immediately concern’d” as he had anticipated. Yet “I am thoroughly convinced that there is scarcely another City in Europe which presents Commercial advantages … equal to those that Havre de Grace may boast whenever the projected improvements in her Town and Port are compleated: neither do I know any  place on Earth that presents a fairer mart for the general produce of America, provided mutual confidence can be inspired in the breasts of the merchants of both Countries. The mists of their ancient prejudices were beginning to be dissipated, a social intercourse between them was dawning, when the gloomy aspect of Public Affairs in France cast a damp upon the enterprizing spirit of Commerce on both sides the Atlantic,” totally blasting his pleasing prospects of being useful to his countrymen. “Though by Birth and Principle inviolably attach’d to America, yet I have not the happiness to boast of many powerful Friends there; I am still much less known in France.” Hence he yielded to overtures to make the present voyage, from which he might return “after a painful exile of a few years” either to France or America.
In adjusting affairs at Le Havre, he did not omit that resulting from TJ’s mentioning his name to M. St. Victor. He transferred authority for giving American vessels certification to obtain salt at Honfleur “to my friend Monsieur La Motte by writing,” copy of which he encloses. He hopes that in this he has not exceeded verbal commission given him by TJ. If he went too far, it was because he wished no single American to suffer by the change his leaving made in TJ’s “judicious arrangement. If an American Consul for the Northern District of France had then been actually in that Country, I should have thought my precaution wholly unnecessary.”—He believes that a Frenchman may legally be appointed vice-consul for America, “though a Law of the States of America provides that no one but a native, or one who has been resident for a certain number of years in some one of the States, is eligible to the office of American Consul.” He therefore recommends “Monsieur La Motte, a Partner in the House of H. Le Mesurier & Cie.”—His views “still point toward a residence at Havre,” but wherever circumstances direct his “wandering steps” he will be happy to serve TJ.
At Sea, Lat. 7° 20’ North, Long. 10° 55’ West from London, 30 Mch. 1790. On the 9th they “touch’d in at the Road of Cape Mount on the Windward Coast of Africa,” where he received TJ’s letter of 21 Nov.—“You did me but justice in supposing that I should rejoice to know of your safe arrival in America. Allow me to declare in the Sincerity of Truth that no occurrence since I had the honor of taking leave of you at Cowes has given me half as much pleasure as I deriv’d from the information that the Elements had prov’d favorable to your passage—that was as it ought to be.”—Encloses his letter of 5 Mch. which will explain motives for his voyage, though “my views are now very different from what they were when I first commenced this expedition.” He is “now passing to a point on the Coast of Africa, call’d on the Chart, Isles des Idoles, in order to seek a passage for Europe.” If none offers, he may take a circuitous route back to Le Havre next summer by way of West Indies.—“It seems as if Fortune is determined that I shall ever remain a Stranger in my native Land and a Wanderer in strange Lands.” But “no vicissitude of time or place will ever obliterate” his “profound Respect and sincere Attachment.”
